Case 19-61608-grs           Doc 239       Filed 02/20/20 Entered 02/20/20 10:17:38                      Desc Main
                                          Document     Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                    LONDON DIVISION


                                                        X
 In re:                                                 :
                                                        :
                                                             Chapter 11
 Americore Holdings, LLC, et al.,1                      :
                                                        :
                                                             Case No. 19-61608-grs
             Debtors.                                   :
                                                        :
                                                             (Jointly Administered)
                                                        :
                                                        :
                                                             Honorable Gregory R. Schaaf
                                                        :
                                                        X

                                          NOTICE OF HEARING

          PLEASE TAKE NOTICE that the Utica Leaseco, LLC’s Motion for Relief from Stay or,

in the Alternative Adequate Protection as to Equipment [Docket No. 211] and The Debtors’

Objection to Utica Leaseco, LLC’s Motion for Relief from Stay or, in the Alternative Adequate

Protection as to Equipment [Docket No. 233] shall come on for hearing before the Honorable

Judge Gregory R. Schaaf, Second Floor Courtroom, United States Bankruptcy Court, 100 East

Vine Street, Lexington, Kentucky 40507, at the hour of 9:00 a.m. Eastern on Thursday, March

19, 2020.




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).


20856412.1
Case 19-61608-grs      Doc 239    Filed 02/20/20 Entered 02/20/20 10:17:38            Desc Main
                                  Document     Page 2 of 5


Dated: February 20, 2020                     Respectfully submitted,

                                             /s/ James R. Irving
                                             James R. Irving
                                             April A. Wimberg
                                             Christopher B. Madden
                                             DENTONS BINGHAM GREENEBAUM LLP
                                             3500 PNC Tower
                                             101 South Fifth Street
                                             Louisville, KY 40202
                                             Telephone: (502) 589-4200
                                             Fax: (502) 587-3695
                                             E-mail: james.irving@dentons.com
                                                         april.wimberg@dentons.com
                                                         chris.madden@dentons.com

                                             Proposed Counsel to the Debtors

                                CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020 a true copy of the foregoing Notice was served
via electronic mail to all parties receiving service through the Court’s ECF system. Further, on
February 20, 2020, the Notice will also be served by first-class mail, postage prepaid, to the
parties listed below:

 Bradley M. Nerderman                           The Third Friday Total Return Fund, L.P.
 Office of the United States Trustee            ℅ Michael E. Lewitt
 100 E. Vine St., Suite 500                     85 N. Congress Avenue
 Lexington, KY 40507                            Delray Beach, FL 33445
 Americore Holdings, LLC and its                Pelorus Fund, LLC
 Subsidiaries                                   ℅ Pelorus Equity Group, Inc.
 3933 S. Broadway                               124 Tustin Avenue, Suite 200
 Saint Louis, MO 63118                          Newport Beach, CA 92663
 Internal Revenue Service                       Pelorus Fund, LLC
 P.O Box 7346                                   ℅ Bibin Mannattuparampil Geraci LLP
 Philadelphia, PA 19101                         90 Discovery
                                                Irvine, CA 92618
 U.S. Attorney’s Office                         Penn Med LLC
 Eastern District of Kentucky                   ℅ Jeffery P. Meyers, Myers Law Group LLC
 260 W. Vine St., Suite 400                     17025 Perry Highway
 Lexington, KY 40507                            Warrendale, PA 15086
 Kentucky Department of Revenue                 Toby Mug Financing, LLC
 Legal Branch – Bankruptcy Section              ℅ Roger Herman, Rosenblum Boldenhersh
 P.O. Box 5222                                  7733 Forsyth Blvd., Suite 400
 Frankfort, KY 40602                            St. Louis, MO 63105



                                                2
20856412.1
Case 19-61608-grs    Doc 239    Filed 02/20/20 Entered 02/20/20 10:17:38      Desc Main
                                Document     Page 3 of 5


 Missouri Department of Revenue            Dell Financial Services LLC
 Bankruptcy Unit                           One Dell Way
 P.O. Box 475                              Mail Stop – PS2DF-23
 301 West High Street                      Round Rock, TX 78682
 Jefferson City, MO 65105
 Arkansas Department of Finance and        App Group International, LLC
 Administration                            85 Broad Street, 75th Floor
 1509 W 7th St.                            New York, NY 10004
 Little Rock, AR 72201
 Pennsylvania Department of Revenue        Corporation Services Company
 ℅ Pennsylvania Attorney General,          P.O. Box 2576
 Nancy Walker                              Springfield, IL 62708
 Strawberry Square
 Harrisburg, PA 17120
 CT Corporation Systems                    BQR Capital, LLC
 Attn: SPRS                                ℅ Pelorus Equity Group, Inc.
 330 N. Brand Blvd., Suite 700             124 Tustin Avenue, Suite 200
 Glendale, CA 91203                        Newport Beach, CA 92663
 Gibbs Technology Leasing – HG1, LLC       HOP Capital
 3236 West Edgewood Road, Suite A          323 Sunny Island Blvd. #501
 Jefferson City, Missouri 65109            Sunny Isles Beach, Florida 33160
 EIN CAP, Inc.                             HMFCG Inc.
 160 Pearl Street, Floor 5                 368 New Hemstead Rd.
 New York, NY 10005                        New City, NY 10956
 Med One Capital Funding, LLC              First Republic Bank
 10712 South 1300 East                     Agent For Service Of Process
 Sandy, UT 84094                           2710 Gateway Oaks Drive, Suite 150N
                                           Sacramento, CA 95833.
 Titan Loan Servicing, LLC                 Smart Business
 ℅ Pelorus Equity Group, Inc.              561 Northeast 79th Street
 124 Tustin Avenue, Suite 200              Miami, FL 33138
 Newport Beach, CA 92663
 Koven Omens Trust Dated June 26, 2015     The McNee Family Trust Dated 1/17/08
 ℅ Pelorus Equity Group, Inc.              ℅ Pelorus Equity Group, Inc.
 124 Tustin Avenue Suite 200               124 Tustin Avenue, Suite 200
 Newport Beach, CA 92663                   Newport Beach, CA 92663
 Trust of R. and G. Glitz Dated 12/11/07   Leyda Bequer, Trustee of Bequer Trust
 ℅ Pelorus Equity Group, Inc.              23461 S. Pointe Drive, Suite 215
 124 Tustin Avenue, Suite 200              Laguna Hills, CA 92653
 Newport Beach, CA 92663
 Baxter Regional Medical Center            Healthland CPSI
 ℅ Ron Peterson, President & CEO           ℅ Troy Dolly
 624 Hospital Drive                        6600 Wall Street
 Mountain Home, AR 72653                   Mobile, AL 36695




                                           3
20856412.1
Case 19-61608-grs    Doc 239    Filed 02/20/20 Entered 02/20/20 10:17:38      Desc Main
                                Document     Page 4 of 5


 Beckman                                   Midwest Emergency Dept. Services, Inc.
 ℅ Raymond Wendolowski, Bernstein          ℅ Kevin Meder
 Burkley                                   600 Washington Avenue, Suite 1800
 707 Grant St.                             Saint Louis, MO 63101
 Suite 2200, Gulf Tower
 Pittsburgh, PA 15219
 AHN Emergency Group of Ellwood, LTD       Jones Day
 ℅ Kevin Allen, Michael Pest Exkert        ℅ Chris Anderson
 Seanmans Cherin & Mellott, LLC            77 West Wacker Drive
 600 Grant Street, 44th Floor              Chicago, IL 60601
 Pittsburgh, PA 15210
 Horizon Mental Health                     Western Healthcare
 ℅ Michael W. Winfield, Post & Schell      ℅ Jacob Norvell
 17 North Second Street                    13155 Noel Rd.
 12th Floor                                Suite 200
 Harrisburg, PA 17107                      Dallas, TX 75240
 Dinakar Golla                             Philips Healthcare
 ℅ Avrum Levicoff, The Levicoff Law Firm   ℅ Robert Kennedy
 4 PPG Pl., Suite 200                      P.O. Box 403831
 Pittsburgh, PA 15222                      Atlanta, GA 30301

 Johnson & Johnson Healthcare Sys.         Aya Healthcare Inc.
 5972 Collections Ctr. Dr.                 ℅ Shannon Steely
 Chicago, IL 60693                         P.O. Box 123519, Dept 3519
                                           Dallas, TX 75312
 Specialists in Anesthesia PC              Bard C.R. Inc.
 ℅ Dr. Brad Bernstein                      ℅ Napoleon Ramos
 500 S. Meramec Drive                      P.O. Box 75767
 Saint Louis, MO 63105                     Charlotte, NC 28275
 McKesson Medical Surgical                 Calico Rock Med, LLC
 ℅ Marlena Waldrum                         ℅ Darren Gibbs
 12755 Highway 55, Suite R200              Law Offices of Darren A. Gibbs, PLLC
 Minneapolis, MN 55441                     3729 N. Crossover Road, Suite 111
                                           Fayetteville AR 72703
 Sysco                                     Palamerican Security, Inc.
 3850 Mueller Rd                           ℅ Roger Rees
 Saint Charles, MO 63301                   8th Avenue North, Suite 203
                                           St. Petersburg, FL 33704
 Faultless                                 Nurses PRN
 ℅ Terry Mason                             1101 E. South River Street
 2030 S. Broadway                          Appleton, WI 54915
 Saint Louis, MO 63104




                                           4
20856412.1
Case 19-61608-grs      Doc 239   Filed 02/20/20 Entered 02/20/20 10:17:38     Desc Main
                                 Document     Page 5 of 5


 Central Tox LLC                           White River Planning & Development District,
 525 Round Rock W. Cr.                     Inc.
 Round Rock, TX 78681                      ℅ Regan Miller, Business Dev./Hazard Mit.
                                           PO Box 2396
                                           Batesville, AR 72503
 Correct Care, Inc.                        Medline Industries
 ℅ Nancy Scearce                           ℅ Michael S. Baim, The CKB Firm
 229 Saint John Ln                         30 N. Lasalle St.
 Covington, LA 70433                       Suite 1520
                                           Chicago, IL 60602
 Ortho Clinical Diagnostics                Missouri Dep’t of Higher Education and
 P.O. Box 3655                             Workforce Develop.
 Carol Stream, IL 60132                    ℅ Jaron D. Vail, MFA
                                           301 W. High Street
                                           P.O. Box 1469
                                           Jefferson City, MO 65102
 Baxter Regional Medical Center-Lab        The Talbot Group, LLC
 Cultures                                  ℅ Donna Talbot
 ℅ Ron Peterson, President & CEO           11741 W. Romin Rd
 624 Hospital Drive                        Post Falls, ID 83854
 Mountain Home, AR 72653
 Western Healthcare                        Air Liquide Healthcare America Corp.
 ℅ Scott Webb                              ℅ Capital Services, Inc.
 13155 Noel Rd., Suite 200                 1675 S. State Street, Suite B
 Dallas, TX 75240                          Dover, DE 19901


                                         /s/ James R. Irving
                                         James R. Irving
                                         Proposed Counsel to the Debtors




                                           5
20856412.1
